IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KEITH SILFIES,                           : No. 139 MM 2016
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Extraordinary, King’s Bench, or

Habeas Corpus Relief is DENIED.